[Cite as Grover v. Dourson, 2018-Ohio-1456.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




 NEERU GROVER,                                   :
                                                         CASE NO. CA2017-09-009
        Plaintiff-Appellee,                      :
                                                                 OPINION
                                                 :                4/16/2018
     - vs -
                                                 :

 STEPHEN E. DOURSON,                             :

        Defendant-Appellant.                     :




              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                             Case No. 15DR006532



Rogers & Greenberg, LLP, L. Anthony Lush, 40 N. Main Street, Suite 2160 Kettering Tower,
Dayton, Ohio 45423, for plaintiff-appellee

Kirkland & Sommers Co., LPA, Craig M. Sams, 10532 Success Lane, Dayton, Ohio 45458,
for defendant-appellant



        S. POWELL, P.J.

        {¶ 1} Defendant-appellant, Stephen E. Dourson, appeals from the decision of the

Preble County Court of Common Pleas, Domestic Relations Division, ordering him to pay

$10,000 in interim attorney fees to trial counsel for plaintiff-appellee, Neeru Grover. For the

reasons outlined below, we dismiss this appeal for lack of a final appealable order.
                                                                     Preble CA2017-09-009

                              Facts and Procedural History

       {¶ 2} Dourson and Grover were married in Ludhiana, Punjab, India on October 25,

2007. The couple have two children born issue of the marriage. On February 2, 2015,

Grover filed for divorce. Shortly thereafter, on February 9, 2015, Dourson also filed for

divorce. The parties competing complaints were subsequently consolidated by the trial

court on February 11, 2015.       At the time they filed their respective complaints, it is

undisputed that both Grover and Dourson were represented by counsel.

       {¶ 3} On February 20, 2015, Grover moved the trial court to award her interim

attorney fees in the amount of $1,600. In support of this motion, Grover alleged that she

was the "disadvantaged party" since "[s]he has little income while [Dourson] has significant

income and earnings." Grover further alleged that she would not be able to defend her

interests without an award of interim attorney fees. Although a hearing on the matter was

held before a trial court magistrate on March 18, 2015, an agreed entry was thereafter filed

with the trial court indicating the parties had agreed to have any decision on Grover's

request for interim attorney fees "deferred to a future time."

       {¶ 4} On March 31, 2015, the magistrate issued a decision ordering Dourson to

make monthly payments of $900 in child support and $800 in spousal support "by payroll

deduction/deposit directly into [Grover's] bank account as has been done since 2014." The

magistrate then scheduled the matter for a contested final hearing on the parties' complaints

for August 4, 2015, with the final pretrial hearing scheduled for July 10, 2015.

       {¶ 5} On April 16, 2015, Grover's counsel moved the trial court for leave to

withdrawal as counsel. However, before the trial court issued a decision on the matter,

Grover's counsel rescinded her motion. Thereafter, on June 16, 2015, Grover's counsel

again moved the trial court for leave to withdrawal as counsel. In support of this motion,

Grover's counsel notified the trial court that "there is a difficulty in communicating with

                                              -2-
                                                                     Preble CA2017-09-009

[Grover]," an assertion which Grover did not dispute. The following week, on June 23, 2015,

a magistrate issued an entry granting Grover's trial counsel leave to withdrawal as counsel.

As part of this entry, the magistrate cautioned Grover that "she needs an attorney." Shortly

thereafter, upon Dourson's request, the magistrate rescheduled the contested final hearing

on the parties' complaints for October 6, 2015.

      {¶ 6} On October 2, 2015, four days before the contested final hearing was

scheduled to begin, Grover's newly retained trial counsel filed his notice of appearance with

the trial court. Three days later, on October 5, 2015, Grover's new counsel moved for a

continuance of the final hearing scheduled to begin the following day.            Finding a

continuance was necessary, the trial court granted Grover's motion for a continuance and

rescheduled the contested final hearing for March 1, 2016.

      {¶ 7} On November 5, 2015, Grover moved the trial court to award her interim

attorney fees in the amount of $3,500. In support of this motion, Grover stated that she was

the "economically disadvantaged spouse in this instance as she is a cosmetologist with no

formal high school diploma while [Dourson] is an engineer who earns at least $80,000.00

per year from employment." Grover further stated that it "would be inequitable for [her] not

to have attorney fees awarded in this instance to allow her to pursue [her] case." Although

a hearing on this issue was held before the magistrate on December 1, 2016, the record

does not contain any orders or entries addressing the issue of interim attorney fees.

      {¶ 8} On February 23, 2016, Grover moved for another continuance of the

contested final hearing so that arrangements for an interpreter could be made. The trial

court granted Grover's motion and thereafter rescheduled the contested final hearing to be

held over a three-day period on June 21 through June 23, 2016.

      {¶ 9} On June 21, 2016, the parties appeared before a magistrate for the contested

final hearing. However, due to the interpreter falling ill before the second day of testimony

                                             -3-
                                                                                 Preble CA2017-09-009

began, the magistrate was forced to continue the matter in progress, thus ordering the

parties to return for an additional three days on November 8 through November 10, 2016.

When those dates again proved insufficient, the magistrate continued the matter in progress

for an additional two days on January 31 and February 2, 2017, before the matter ultimately

concluded on April 3, 2017. Nearly a month later, after the parties submitted their written

closing arguments, the magistrate took the matter under advisement.

        {¶ 10} On July 25, 2017, the magistrate issued a 22-page decision finding the parties

were incompatible and entitled to a divorce. The magistrate also found that it was in their

children's best interest to designate Grover as residential parent and sole legal custodian,

whereas Dourson was granted parenting time. The magistrate further ordered Dourson to

pay approximately $1,300 per month in child support, an amount that would remain

unchanged so long as Dourson provided the children's health insurance, and $900 per

month in spousal support. Finally, upon finding Grover had established a financial need for

assistance in paying her attorney fees, and that the fees her attorney had incurred were

reasonable, the magistrate ordered Dourson to pay 74 percent of Grover's attorney fees

incurred, an amount that totaled $44,678.24.1

        {¶ 11} On August 7, 2017, Dourson filed his initial objections to the magistrate's

decision. In response, on August 11, 2017, Grover moved the trial court for an order of

interim attorney fees in the amount of $10,000. In support of this motion, Grover's trial

counsel stated, in pertinent part, the following:

                Counsel states that to-date he has not been paid any funds and
                despite a substantial award for attorney fees with the predication
                that [Dourson] would continue all avenues of legal pursuit in an
                effort to ongoingly financially hinder [Grover's] ability to continue
                with this case without the court's award of attorney fees.
                [Dourson] has, in fact, proven his desire and intent to move

1. The trial court magistrate ordered Dourson to pay 74 percent of Grover's attorney fees based on the then
current child support calculation worksheet, which figured the parties' proportional incomes to be 74 percent
to Dourson and 26 percent to Grover.
                                                    -4-
                                                                     Preble CA2017-09-009

              forward at the expense of the lack of financial resources of
              [Grover]. Accordingly, [Grover] is requesting that interim
              attorney fees in the amount of $10,000 be awarded to be
              credited to any future and ongoing award in this case to be paid
              through the offices of her attorney directly payable to counsel
              and/or his firm within fourteen (14) days of this motion.

Concluding, Grover's trial counsel then stated:

              As the Court will note from the Magistrate's Decision, [Grover]
              is responsible for approximately one-fourth (1/4) of the attorney
              fees in this case that she has incurred despite the fact that she
              has never earned more than $8,000 in any given year since
              being moved to this country by [Dourson]. She has already had
              a substantial handicap in having to pay fees as ordered by the
              Court and will require immediate and additional aid for fees in
              this matter.

       {¶ 12} On August 18, 2017, the trial court issued an entry advising the parties that

Grover's motion for interim attorney fees would be considered on written memoranda only,

memoranda that was to be filed with the trial court no later than August 23, 2017. As a

result, on August 21, 2017, Dourson filed his memorandum in opposition to Grover's motion

for interim attorney fees. As part of this memorandum, Dourson argued he should not be

ordered to pay any interim attorney fees because, among other reasons, "[Grover] did not

enter into a fee agreement with her Counsel and, therefore, is not legally obligated to pay

any attorney fees incurred." Later that same day, the trial court issued an entry granting

Grover's motion, thus ordering Dourson to "immediately pay to [Grover's] counsel the sum

of $10,000.00 as and for interim attorney fees subject to further order of this court. Said

funds shall be paid within fourteen (14) days from the date stamped on this entry."

       {¶ 13} On September 5, 2017, while his objections to the magistrate's decision were

still pending, Dourson filed a notice of appeal with this court challenging in a single

assignment of error the trial court's decision ordering him to pay $10,000 in interim attorney

fees. Several weeks later, on September 25, 2017, Grover moved this court to dismiss

Dourson's appeal claiming the trial court's order from which Dourson appealed was not a

                                             -5-
                                                                      Preble CA2017-09-009

final appealable order. Relying on the decision of the Eighth District Court of Appeals in

Oatey v. Oatey, 83 Ohio App. 3d 251 (8th Dist.1992), this court's magistrate summarily

denied Grover's motion to dismiss.

         {¶ 14} On November 3, 2017, Grover filed objections to the magistrate's decision

denying her motion to dismiss, which this court also denied. In so holding, this court stated:

               The magistrate found that the decision and entry granting
               interim and additional ongoing attorney fees constituted a final
               appealable order because it affected a substantial right made in
               a special proceeding pursuant to R.C. 2505.02(B)(2). The
               magistrate found that the memoranda filed by the parties in
               support of and in opposition to the motion indicated that review
               of the decision appealed from after final judgment would not be
               practicable, and that the failure to provide interim fees might
               harm the fairness of the proceeding and impact the prompt and
               orderly disposition of the litigation. The magistrate cited a 1992
               Eighth District Court of Appeals case, Oatey v. Oatey, 83 Ohio
               App.3d 251 (8th Dist. Cuyahoga 1992).

               The Oatey case does involve a situation where the husband was
               ordered to liquidate a substantial amount of property to prove
               attorney fees that he could not later recover if he was not
               allowed an immediate appeal. The Oatey case also concerns
               R.C. 3105.18(H), which has since been relocated elsewhere in
               the revised code.        However, domestic relations court
               proceedings are special proceedings under R.C. 2505.02, and
               the order granting interim additional and ongoing attorney fees
               does affect a substantial right. On that basis, the order
               appealed from arguably constitutes a final appealable order.

Concluding, this court stated:

               Based on the forgoing, the objection to the magistrate's decision
               is DENIED. The court reserves the right to address this issue
               in greater detail once this appeal is submitted for decision on
               the merits.

         {¶ 15} The case now submitted to this court for a decision on the merits, we find it

appropriate to more fully address Grover's motion requesting this court dismiss Dourson's

appeal for lack of a final appealable order, a request she renewed as part of her appellate

brief.


                                              -6-
                                                                       Preble CA2017-09-009

                                   Final Appealable Order

       {¶ 16} Pursuant to Ohio Constitution Article IV, Section 3(B)(2), this court has

jurisdiction over judgments and orders that are deemed "final." Gauthier v. Gauthier, 12th

Dist. Warren No. CA2011-05-048, 2012-Ohio-3046, ¶ 21. What constitutes a "final" order

is defined in R.C. 2505.02, which, as applicable here, includes "[a]n order that affects a

substantial right made in a special proceeding or upon a summary application in an action

after judgment[.]" R.C. 2505.02(B)(2). In other words, "[f]inal orders are generally those

that dispose of the whole case or some separate and distinct branch of it, and leave nothing

for future determination." Dudley v. Dudley, 12th Dist. No. CA2010-05-114, 2012 Ohio 225,

¶ 12. Conversely, this court does not have jurisdiction over "interlocutory orders," orders

that are defined by Black's Law Dictionary as "an order that relates to some intermediate

matter in the case; any order other than a final order."

       {¶ 17} As noted above, this court denied Grover's motion to dismiss for lack of a final

appealable order upon finding "domestic relations court proceedings are special

proceedings under R.C. 2505.02, and the order granting interim additional and ongoing

attorney fees does affect a substantial right." Although not explicit, this court's decision was

based on the Eighth District's decision in Oatey, a case in which that court held the award

of interim attorney fees at issue in that case was a final appealable order since the order:

              falls within the narrow range of cases warranting immediate
              review based upon a substantial likelihood of extreme and
              irreparable harm since the attorney fee award is funded by an
              immediate court ordered sacrifice sale of substantial property
              and mandates payment of prospective fees to a non-party
              without any provision for reimbursement.

(Emphasis added.) Oatey, 83 Ohio App. 3d at 261.

       {¶ 18} In making this decision, however, the Eighth District recognized the generally

well-established principle that:


                                              -7-
                                                                       Preble CA2017-09-009

              immediate appeals from attorney fee awards would under most
              circumstances constitute unwarranted interference with the
              timely resolution of domestic relations actions since the awards
              would be subject to reconsideration prior to final judgment in
              each case and could be adequately reviewed at that time.

Id.

       {¶ 19} Following its decision in Oatey, the Eight District determined that an order

directing an appellant to pay "prospective interim attorney fees and expenses directly to

appellee's counsel" was a final appealable order since "the effect of such order is to

mandate extending credit to counsel for an opposing party who renders services only at the

discretion of the client and who may not continue to provide services until final disposition

of the case, if at all." (Emphasis added and internal quotation marks deleted.) DeWerth v.

DeWerth, 8th Dist. Cuyahoga Nos. 63320 and 63429, 1993 Ohio App. LEXIS 721, *10 (Feb.

11, 1993). This, according to the Eighth District, is different than a trial court's decision to

award alimony during the pendency of divorce litigation since "they are subject to

reconsideration prior to final judgment and could be adequately reviewed when a final

judgment is entered." Id. at *11.

       {¶ 20} With these principles in mind, and after a full and thorough review of the record

properly before this court, we find the trial court's decision ordering Dourson to pay $10,000

in interim attorney fees is not a final appealable order subject to review by this court. Unlike

the orders at issue in Oatey and DeWerth, the trial court's interim order in this case did not

direct Dourson to pay "prospective" interim attorney fees for services that Grover's trial

counsel may not ever incur. Rather, as Grover's motion for interim attorney fees reveals,

the interim order in this case was intended to relieve the financial burden placed on her trial

counsel and serve as a credit towards the $44,678.24 in attorney fees the magistrate

ordered Dourson to pay. This case is therefore clearly distinguishable from the Eighth

District's decisions in both Oatey and DeWerth.

                                              -8-
                                                                       Preble CA2017-09-009

         {¶ 21} This case is also distinguishable from Oatey in that the interim attorney fees

Dourson was order to pay were not to be funded "by an immediate court ordered sacrifice

sale of substantial property * * *." Id., 83 Ohio App.3d at 261. In other words, because the

payment of the interim attorney fees in this case was not predicated upon Dourson selling

any of his property, let alone any "substantial property" interests as in Oatey, the "likelihood

of extreme and irreparable harm" evident in that case is not present in the case at bar. Id.

As a result, based on the unique facts and circumstances here, we find the trial court's

award of interim attorney fees more closely resembles an alimony award during the

pendency of the divorce litigation as discussed in DeWerth since both "are subject to

reconsideration prior to final judgment and could be adequately reviewed when a final

judgment is entered." Id. at *11. This is particularly true in this case given the fact that the

trial court specifically stated that the award of interim attorney fees at issue was "subject to

further order of this court."

                                         Conclusion

         {¶ 22} In light of the foregoing, and upon more closely reviewing this issue, we find

the trial court's decision ordering Dourson to pay $10,000 in interim attorney fees to Grover's

trial counsel was not a final appealable order. Therefore, because this court's jurisdiction

is limited to reviewing only judgments or final orders in accordance with Ohio Constitution

Article IV, Section 3(B)(2) and R.C. 2505.02(B)(2), Dourson's appeal must be dismissed.

Accordingly, without offering any opinion as to the merits of Dourson's single assignment of

error raised herein, Dourson's appeal is hereby dismissed for lack of a final appealable

order.

         {¶ 23} Appeal dismissed.


         HENDRICKSON and PIPER, JJ., concur.


                                              -9-